DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3, 10-11, 14-19 are rejected under 35 U.S.C. 102(a, 2) as being anticipated by WO 2017/109448.
Regarding claims 1, 11,14-19, WO discloses an induction heating assembly for a vapour generating device, the heating assembly comprising: an induction coil 450; and a memory storage device, see page 13, line 13, page 14 line 16 ; wherein the induction coil 450 is arranged to heat, in use, a susceptor 455 and the induction coil 450 is also operable to cooperate, in use, with an external information device (see figure 7), via an 
Regarding claim 3, WO discloses the heating assembly is additionally operable to harvest electrical power from the external information device (see figure 7, page 13, 29) via an indirect electromagnetic inductive coupling.
Regarding claim 10, WO discloses the induction coil 450 is substantially cylindrical in shape.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO.
Regarding claims  2, 8, WO discloses the claimed invention except for the induction coil is operable to cooperate, in use, with an external information device, via an indirect electromagnetic inductive coupling to transfer and/or receive data to and/or from the external device using a plurality of different transmission methods, whereby the heating assembly and/or the external device is or are operable to select which of the plurality of different transmission methods to employ based on whether or not the induction coil is being used to perform another function simultaneously with the transfer of data.   Since inductor is to be used to both apply heat when certain data received from controller to transmit data to external item and to receive data from external item all under control of controller.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to form controller and software to be able to select among these different transmission methods for efficient use of the device.  
Regarding claim 4, WO discloses the claimed invention except for the heating assembly is operable to transfer data from the memory storage device to the external information device using a load shift keying technique whilst harvesting power from the external information device.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features because it is known manner of wireless data transmission. 
Regarding claim 9, WO discloses the claimed invention except for further comprising a data detector configured to detect data when an oscillating electromagnetic field from an external device is received at the induction coil, whereby the heating assembly is operable to receive data transmitted to the heating assembly by .   

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO in view of Yoshimi (U. S. Patent 6,280,392).
Regarding claims 5-7, WO discloses the claimed invention except for the heating assembly is operable to transfer data from the memory storage device to the external information device by modulating a heating alternating current applied to the induction coil, the heating alternating current having a frequency selected to substantially optimize the transfer of power from electrical power applied to the induction coil into heat generated by the susceptor.  Yoshimi, see abstract, discloses these as standard aspects of data transfer.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features as taught by Yoshimi to provide to enable proper data transfer.    Not clear if claim 5-7 limitations is separately at issue.
For claims 2, 4, 5-9, also note the recitations regarding device “operable to select… frequencies” use if “load shift… technique”, use of “modulating” and “demodulating” techniques and using “data detector” are set forth without support teachings of specific circuits and are considered as known aspects of data transmission used in most wireless devices and hence obvious to include each one in WO use of software to control data transmission described on pages 13, 14.  
Claims 12-13 are 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references disclose the assembly is arranged to receive, in use, at least a portion of an external source of electromagnetic field within its volume and at least a portion of the assembly is arranged to be inserted, in use, in a volume of an external source of an electromagnetic field;  a portion of the external information device is at least partially inserted in a volume of the induction heating assembly or a portion of the induction heating assembly is at least partially inserted in a volume of the external information device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PHUONG K DINH/Primary Examiner, Art Unit 2831